Title: To James Madison from the Reverend James Madison, 22 November 1788
From: Madison, James (Reverend)
To: Madison, James


Williamsburg.
Novr. 22d. 1788.
I cannot, my dear Friend, refrain writing a few Lines, in Consequence of the late Vote of the Assembly respecting Senators for the new Govt. It is certainly a remarkable Instance, to say the least, of that Whim & Caprice wh. has so often controuled the Decisions of Popular Bodies. I do not know indeed, whether you wished an Appointment in the Senate, but if you did, I am sure the Effect of the Vote is much more sensibly felt by many of your Friends in this Part of the Country, who are anxious to see you concerned in putting the vast & delicate Machine of our new Governt. into Motion. Their Hope now is, that you will be elected one of the Representatives, & I thought it might not be improper to inform you, that your Election appears certain in this lower Part of the Country, provided you permit yourself to be nominated. The Spirit wh. seems to govern the Anticonstitutionalists, is from the general Report, by no Means laudable. How the Districts may be arranged, cannot be foreseen, but if such a Law respecting them & Representatives be passed, as the Nature of the Case wd. seem to point out, I beleive there wd. [be] no Doubt of your Election for the District into wh. this Part of the Country wd. be thrown. If a Freehold be required in the District for wch. the Representative is chosen, Lots in this Town may be had at a very low Rate, & you will make me happy, provided I can be any Way instrumental in accomodating you.
Genl. Nelson is the only Person commonly spoken of, and he will not serve; Mr Page has been also mentioned, but I beleive, he wd rather give you his Interest, than serve himself. Mr R who is now an Inhabitant of this Town, will be forward in promoting yr. Election, if necessary, and so will, I doubt not, every one of Influence, who wishes to see the Genl. Govt. put under the Guidance of able & virtuous Patriots.
After all, I shd not have written to you upon this Subject, had it not been reported, that the Views of some, or of a Party, were to endeavour to exclude you altogether from a Share in the New Govt. Such Views will operate much less, in this lower Country, where the Inhabitants are generally attached to the new System, and where of Course they will prefer a Person who has been it’s best Advocate. But shd my Letter manifest more Zeal than Prudence, of wh you must judge, you must at least attribute it to the Sincerity with wh I am Dr Col. Yr. truely affe.
J Madison
